DETAILED ACTION
This action is responsive to the application filed on February 19, 2020.
Claims 1-20 are pending and are presented to examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Foreign Priority
The foreign priority date considered for this application is February 20, 2019.

Drawings 
The drawings filed on February 19, 2020 are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statements dated May 18, 2020 and May 24, 2020 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0001] contains a typo error “amd” Please change it to “and”.  
Appropriate correction is required.
The specification does not contains the CROSS-REFERENCE TO RELATED APPLICATIONS area. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

  	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 9-10, 12-14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Holbrook (US Pub. No. 2019/0138431) in view of Caldwell et al. (US Pub. No. 2010/0174672 – hereinafter Caldwell) and further in view of Wang. (US Pub. No. 2017/0339221).
  	With respect to claim 1, Holbrook teaches a method comprising:   	determining, for a computing device, a current version of a software configured on the computing device (see paragraph [0030) and figure 3, the application accessing module 106 is configured to access a specified version of an application (e.g. application 115).  An evaluator kernel 107 then evaluates the specified version of the application to identify one or more connections 117 between software features 116 in the application, and to further identify one or more defects 118 in the software features. See paragraph [0044], method 300 includes accessing a specified version of an application (310). For example, application accessing module 106 may access software application 115. The software application 115 may be a current release, an updated release or a new version. Furthermore, see figure 4, version 2.1.0).    	ascertaining a set of features of the software for generating a feature- based report of software versions (see abstract and paragraph [0016] and figure 3 receiving, in response to a first query sent to a first database, a list of relevant defects addressed for each feature of the set of features in later versions of the software, wherein relevant defects include defects reported for the current version and non-fixed defects from previous versions for each feature;
  	generating the feature-based report, wherein the report comprises, for each feature of the set of features, a summary of the later versions, and the list of relevant defects addressed and the list of relevant enhancements provided in each of the later versions;  	However, in an analogous art, Caldwell teaches:  	receiving, in response to a first query sent to a first database, a list of relevant defects addressed for each feature of the set of features in later versions of the software, wherein relevant defects include defects reported for the current version and non-fixed defects from previous versions for each feature (see paragraphs [0079]-[0081] and figure 5, at 508, the method or system for implementing 
  	generating the feature-based report, wherein the report comprises, for each feature of the set of features, a summary of the later versions, and the list of relevant defects addressed and the list of relevant enhancements provided in each of the later versions (see paragraphs [0079]-[0081] and figure 5, at 508, the method or system for implementing expert assessment of product defect or upgrade determines or identifies a list of platforms in some embodiments.  In some embodiments, the list of defects, the list of versions, or the list of platforms is persisted in the database that is dynamically maintained.  At 510, the method or system for implementing expert assessment of product defect or upgrade determines or identifies 
  	Holbrook in view of Caldwell is silent to disclose:  	receiving, in response to second query sent a second database, a list of relevant enhancements provided in the later versions, wherein relevant enhancements include enhancements provided for each feature of the set of features in the later versions.  	However, in an analogous art, Wang teaches:  	receiving, in response to second query sent a second database, a list of relevant enhancements provided in the later versions, wherein relevant enhancements include enhancements provided for each feature of the set of features in the later versions (see paragraphs [0036], [0057], [0064], [0071], storing, in the instructions for the cloud-based application, a new subset of instructions associated with at least one enhancement to an existing feature with an existing feature identifier and an existing version identifier, and associating the new subset of instructions with the existing feature identifier and a new version identifier).   	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination of Holbrook and Caldwell, by receiving a list of relevant enhancements provided in the later versions as suggested by Wang, as Wang would provide a technique to analyze enhancements associated with the existing feature or additional functionality to the instructions associated with the existing feature.  	   	With respect to claim 3, Caldwell teaches wherein the later versions include a planned release version and the list of relevant defects addressed includes defects targeted to be fixed in the planned release version (see paragraph [0013], such an upgrade planning is of critical importance because it may eliminate unnecessary downtime and loss of productivity. For the upgrade planning, the customers may need to be able to determine what patch(es) they have already With respect to claim 5, Holbrook teaches wherein ascertaining the set of features comprises receiving the set of features from a user (see paragraph [0051], a generated feature list (such as that shown in FIG. 5) may be provided in a user interface 500.  Users may be able to select features (e.g. 501-508) or risk level indicators to learn more about the test or risk level).  	With respect to claim 9, Wang teaches wherein the method comprises receiving, from a user, a selection of a later version of the software from among the list of later versions; and providing the later version selected by the user to the computing device for upgrading the software (see paragraph [0023], FIG. 2B shows that a new version 1605 has been released.  The cloud application contains the instructions for the latest version 1605.  The administrator for third party application A and the administrator for third party application B do not choose to upgrade to the latest version.  For example, the administrator for third party application A and the administrator for third party application B may only choose to update to a new application version every quarter, half year, year, etc. The administrator for third party application C does choose to update to the new version 1605.  And a new third party application D has installed the application and thus also has the latest version 1605).  	With respect to claims 10 and 12, the claims are directed to a system that With respect to claim 13, Caldwell teaches wherein, to generate the report, the processor is to generate a tabulated summary for each feature, the tabulated summary comprising the list of relevant defects addressed and the list of relevant enhancements provided in each later version for the feature (see figure 5 (and related paragraphs)).   	With respect to claim 14, the combination of Holbrook and Cardwel teaches wherein, to generate the report, the processor is to:   	receive, from the user, a selection of a feature from among the set of features (Holbrook, see paragraph [0051], a generated feature list (such as that shown in FIG. 5) may be provided in a user interface 500.  Users may be able to select features (e.g. 501-508) or risk level indicators to learn more about the test or risk level) and   	provide the list of relevant defects addressed and the list of relevant enhancements provided in each later version for the feature selected by the user (Cardwell, see paragraphs [0079]-[0081] and figure 5, at 508, the method or system for implementing expert assessment of product defect or upgrade determines or identifies a list of platforms in some embodiments.  In some embodiments, the list of defects, the list of versions, or the list of platforms is persisted in the database that is dynamically maintained.  At 510, the method or system for implementing expert assessment of product defect or upgrade determines or identifies whether a defect from the list of defects is fixed. At 512, the method or system for implementing expert assessment of With respect to claim 18, the claim is directed to a medium that corresponds to the method recited in claim 1, respectively (see the rejection of claim 1 above; wherein Holbrook also teaches such a medium in figure 1).  	With respect to claim 20, the claim is directed to a medium that corresponds to the system recited in claim 13, respectively (see the rejection of claim 13 above).

Claims 2, 4, 6, 11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Holbrook (US Pub. No. 2019/0138431) in view of Caldwell et al. (US Pub. No. 2010/0174672) in view of Wang. (US Pub. No. 2017/0339221) and further in view of Hieb et al. (US Pub. No. 2010/0131939 – hereinafter Hieb – IDS 05/18/2020).
  	With respect to claim 2, Holbrook in view of Caldwell in view of Wang is silent to disclose wherein the list of relevant defects addressed includes relevant defects fixed and relevant defects provided with temporary resolutions.  	However, in an analogous art, Hieb teaches wherein the list of relevant defects addressed includes relevant defects fixed and relevant defects provided with temporary resolutions (see paragraph [0023], release notes may include several sections.  For example, a release notes file may include 1) a read me first section, 2) known issues, 3) new functionality, 4) enhanced functionality, 5) resolved issues, 6) tips, and/or 6) specifics regarding known issues.  Thus, a release notes document can be large and overwhelming to a user.  In an example, a system and method review an end-user process control system prior to an update and/or upgrade to identify components and/or functionality affected by the update/upgrade.  The release notes can be filtered to provide a user with information relevant to the particular process control system configuration).
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination of Holbrook, Caldwell and Wang, by identifying relevant defects fixed and relevant defects provided with temporary resolutions as suggested by Hieb, as Hieb would provide a technique to identify components and/or functionality affected by the update/upgrade.   	With respect to claim 4, Holbrook in view of Caldwell in view of Wang is silent to disclose wherein the computing device is a network node.   	However, in an analogous art, Hieb teaches wherein the computing device is a network node (see figures 1-2 and paragraph [0051], nodes 226a-c and 228a-b).  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination of Holbrook, Caldwell and Wang, by implementing the invention in a network node as suggested by Hieb, as Hieb would provide an online mechanism to determine whether any preventative maintenance or corrective maintenance is needed. With respect to claim 6, Holbrook in view of Caldwell in view of Wang is silent to disclose wherein ascertaining the set of features comprises:     	obtaining configuration information of the computing device in response to a third query sent to the computing device; and analyzing the configuration information to determine the set of features.  	However, in an analogous art, Hieb teaches wherein ascertaining the set of features comprises:     	obtaining configuration information of the computing device in response to a third query sent to the computing device; and analyzing the configuration information to determine the set of features (see paragraphs [0038], [0051], the example online maintenance system described herein may analyze the process control system information to determine whether any preventative maintenance or corrective maintenance is available for any portion of the one or more process control systems. The process control system information may be indicative of various types of operating conditions of each process control system including, for example, the software and/or firmware executed by the equipment in each process control system, any equipment failures within the systems, operating efficiencies, part numbers and manufacturers of equipment used to implement the systems, and/or many other types of operating conditions. To detect whether maintenance procedures should be performed, in some example implementations, the example online maintenance system may compare at least some of the process control system information with knowledgebase articles ("KBA's") (e.g., maintenance database entries) that describe issues (e.g., software bugs, equipment failures, operating anomalies, etc.) and suggested workarounds, fixes, 
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination of Holbrook, Caldwell and Wang, by obtaining configuration information of the computing device to identify the features as suggested by Hieb, as Hieb would analyze a process information to determine whether any preventative maintenance or corrective maintenance is available for any portion of the one or more process control systems.  	With respect to claims 11 and 15-16, the claims are directed to a system that corresponds to the method recited in claims 2, 4 and 6, respectively (see the rejection of claims 2, 4 and 6 above).
Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Holbrook (US Pub. No. 2019/0138431) in view of Caldwell et al. (US Pub. No. 2010/0174672) in view of Wang. (US Pub. No. 2017/0339221) in view of Hieb et al. (US Pub. No. 2010/0131939) and further in view of Coqueret et al. (US Pub. No. 2009/0083268 – hereinafter Coqueret.  	With respect to claim 7, Holbrook in view of Caldwell in view of Wang in view of determining a set of key phrases for each feature for generating the first and second query for querying the first and second database respectively, wherein the set of key phrases for a feature comprises a keyword corresponding to the feature and a keyword corresponding to sub-features of the feature.  	However, in an analogous art, Coqueret teaches determining a set of key phrases for each feature for generating the first and second query for querying the first and second database respectively, wherein the set of key phrases for a feature comprises a keyword corresponding to the feature and a keyword corresponding to sub-features of the feature (see abstract and paragraph [0069], a developer that desires to locate a specific feature for a specific variability point can search one or more repositories for a desired asset or for a starting point for modifying or developing a new asset or application.  Searching for variability points or for functional features using keywords that describe functions etc. can assist a developer in quickly locating useable segments of code.  Accordingly, the disclosed system provides an efficient locating tool and most of the operations to build such a system are conducted by background processes that are transparent to the developer).
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination of Holbrook, Caldwell, Wang and Hieb, by determining a set of key phrases for each feature for generating a query as suggested by Coqueret, as Coqueret would allow a developer to locate a specific feature for a desired asset or for a starting point for modifying or developing a new asset or application.  	With respect to claim 19, the claim is directed to a system that corresponds to the method recited in claim 7, respectively (see the rejection of claim 7 above).

Allowable Subject Matter
Claims 8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   	Begel et al. (US Pub. No. 2009/0293043) set forth a process where instructions within an instruction set (such as source code for a software application) may be documented within many separate tools, such as a development environment, a version control system, and a bug report database. However, it may be inefficient to search for such information in many locations and through many interfaces while investigating the version history of an instruction. Instead, the development environment may be configured to retrieve relevant information (such as bug reports, versioning, and version release notes) and to display the version history information for a selected instruction together within the development environment (see abstract).
  	Hunt et al. (US Pub. No. 2004/0031028) uses a software update system. These comprise a server holding a database, a client software, and a communications medium to allow the client and server to communicate, the database including, for a plurality of software titles, a title identifier, a version identifier for that title, and a patch location, the client being adapted to use the title identifier to locate a software title resident on a computer system hosting the client, to use the version identifier to identify the present update level of that title, and to use the patch location to allow the download of a patch 
   	Mavinakayanahalli et al. (US Pub. No. 2016/0196135) discloses that an application is modified during execution by a hotpatch controller of a kernel receiving one or more new versions of a selection of one or more functions of multiple functions of an application and at least one selection criteria for applying the one or more new versions to the application during execution of the application to update a selection of one or more existing versions of the one or more functions. The hotpatch controller selectively transfers control from the selection of one or more existing versions of the one or more functions to the one or more new versions for only a selection of one or more processes that call the selection of one or more existing versions of the one or more functions from among multiple processes of the application, the selection of one or more processes each comprising one or more attributes matching the at least one selection criteria (see abstract).
    	Borissov et al. (US Pub. No. 2010/0153942) set forth a method and a system that involve delivering latest hotfixes with a support package stack.  In one embodiment, 
  	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Anibal Rivera Cruz whose telephone number is (571) 270-1200.  The examiner can normally be reached on EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/ANIBAL RIVERA/Primary Examiner, Art Unit 2192